United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boone, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-623
Issued: December 13, 2012

Oral Argument October 10, 2012

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On April 23, 2012 appellant, through his attorney, filed a timely appeal of the
December 30, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
terminating his wage-loss and medical benefits effective September 27, 2009. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation for wage-loss
and medical benefits effective September 16, 2009 on the grounds that he no longer had any
residuals or disability causally related to his accepted employment-related injury.
FACTUAL HISTORY
This case was previously before the Board. In a decision dated September 23, 2010, the
Board affirmed the May 12 and September 24, 2009 OWCP decisions denying his request to
1

5 U.S.C. § 8101 et seq.

expand his claim to include a consequential emotional condition.2 In an order dated April 13,
2011, the Board set aside a December 30, 2009 decision terminating appellant’s compensation
benefits and remanded the case for further development.3 In a decision dated April 15, 2011, the
Board affirmed a May 4, 2010 decision finding that appellant forfeited his right to compensation
from April 3, 2007 to April 3, 2009 because he knowingly failed to report income.4 The facts
contained in the prior decisions and orders are incorporated herein by reference. The relevant
facts are delineated below.
OWCP accepted that appellant, a 53-year-old customer service supervisor, sustained a
temporary aggravation of obstructive sleep apnea and placed him on the periodic rolls.5
Appellant’s treating physician, Dr. Glen R. Liesegang, a Board-certified family
practitioner, found that he was disabled as a result of his accepted condition. OWCP’s second
opinion physician, Dr. Gary Schafer, a Board-certified internist, found that his accepted
condition had resolved and his current underlying sleep apnea condition was unrelated to his
employment. A conflict in medical opinion arose between Drs. Liesegang and Schafer as to
whether appellant continued to experience residuals due to the accepted injury and, if so, whether
he was disabled due to those residuals. OWCP informed appellant that he would be referred for
an impartial medical examination.6
On August 18, 2008 OWCP referred appellant to Dr. Michael S. Dew, a Board-certified
neurologist, for an impartial medical examination and an opinion as to whether appellant
experienced residuals due to the accepted injury and, if so, whether he was disabled due to those
residuals. In a letter dated August 21, 2008, appellant’s representative objected to the selection
of Dr. Dew as the referee physician on the grounds that he was not certified in the area of sleep
medicine. He asked that the September 30, 2008 appointment with Dr. Dew be cancelled and
rescheduled with a physician who specialized in the appropriate field. In a letter dated
September 24, 2008, the claims examiner responded to counsel’s objections, indicating that
Dr. Dew was a specialist in neurology and was qualified to render a decision in this case. He
stated that, if Dr. Dew’s report was insufficient, another referral to an appropriate specialist
would be considered.

2

Docket No. 10-165 (issued September 23, 2010).

3

Docket No. 10-1533 (issued April 13, 2011).

4

Docket No. 10-1690 (issued April 15, 2011).

5

On April 7, 2009 appellant file a traumatic injury claim alleging that he sustained neck and head injuries as a
result of an August 4, 2006 motor vehicle accident when he fell asleep while driving in the performance of duty.
(File No. xxxxxx034). On December 7, 2010 OWCP accepted the claim for cervical sprain.
6

OWCP initially referred appellant to Dr. David Scales, Board-certified in the fields of psychiatry and neurology,
in order to resolve the conflict in medical opinion. On June 27, 2008 appellant’s representative objected to the
selection of Dr. Scales. He contended that, as he was not certified in sleep medicine, he was not qualified to be a
referee physician. After reviewing the medical records, Dr. Scales declined to serve as an impartial medical
specialist, explaining that he believed appellant would be best served if he saw a doctor who was certified in sleep
medicine.

2

In an October 30, 2008 report, Dr. Dew provided a history of injury and examination
findings. He noted that he did not have a statement of facts or a cover letter with specific
questions regarding appellant’s medical problems as they relate to his work status. Dr. Dew
addressed appellant’s history of sleep apnea, which had been exacerbated by long periods of
monotonous driving required by his job. Results of an August 2006 polysomnogram revealed
that appellant suffered from mild obstructive sleep apnea. Dr. Dew diagnosed significant sleep
apnea and excessive daytime somnolence, which placed him at risk for sleep attacks with
extended driving periods. He opined that the condition was chronic and unlikely to remit.
In a letter dated January 14, 2009, OWCP asked Dr. Dew to clarify his October 30, 2008
report by responding to a list of questions regarding appellant’s condition. Dr. Dew was asked to
provide an opinion as to whether appellant had fully recovered from the effects of his accepted
condition and, specifically, whether his current condition was causally related to the accepted
temporary aggravation of sleep apnea.
In a supplemental report dated January 20, 2008, Dr. Dew reiterated his diagnosis of
sleep apnea, with resultant excessive daytime somnolence. He opined that there was a
relationship between appellant’s primary diagnosis of obstructive sleep apnea and his excessive
daytime somnolence which resulted in his 2006 accident, as the symptoms of excessive daytime
somnolence are particularly exacerbated by lengthy, monotonous tasks. In response to OWCP’s
question as to whether appellant had fully recovered from the effects of the work injury, he
stated:
“I have some confusion as to what is referred to as the work injury as to whether
you are referring to his obstructive sleep apnea with excessive daytime
somnolence which is persistent and still problematic though more likely related to
the accident that he suffered as a result of the excessive daytime somnolence and
apparent whiplash injury due to his motor vehicle accident. [Appellant] has no
residual symptoms or complaints with regard to his motor vehicle accident. He is
no longer suffering from whiplash symptoms and has no findings on his
examination of cervical radiculopathy or myelopathy at this time. I feel
[appellant] has fully recovered from the history of whiplash injury. On the other
hand, the patient continues to have obstructive sleep apnea and excessive daytime
somnolence.”
On March 11, 2009 OWCP asked Dr. Dew to clarify whether appellant was capable of
driving more than 20 minutes to and from work. Dr. Dew was also asked for a reasoned opinion
as to whether the accepted aggravation of sleep apnea was permanent in nature and, if not, when
the work aggravation would cease.
On March 18, 2009 Dr. Dew indicated by circling the “No” option in response to
OWCP’s question as to whether appellant’s accepted condition was permanent. He circled the
“Yes” option in response to OWCP’s question as to whether appellant was restricted from
driving to and from work for longer that a 20-minute period. Dr. Dew did not respond to
OWCP’s question as to when the accepted condition could be expected to resolve; nor did he
provide any narrative to support his opinions.

3

On June 26, 2009 Dr. Dew reiterated his opinion that the work exposure on July 21,
2006, involving appellant’s driving for an extended period of time, had caused a temporary
aggravation of his sleep apnea condition. He stated:
“I certainly can see no explanation for permanent worsening of his underlying
sleep disorder with this behavior. I would expect any transient worsening to
resolve within a matter of days to a week after stopping this duty assignment.”
Dr. Dew further stated:
“It is difficult at this point to say how long that exacerbation lasted, but I would
not expect that to be any longer than a week after cessation of the driving.”
On August 5, 2009 OWCP proposed to terminate appellant’s medical and compensation
benefits based upon Dr. Dew’s opinion that his accepted condition had resolved.
In a letter dated September 3, 2009, appellant’s representative objected to the proposed
termination on numerous grounds, including that Dr. Dew was not qualified to serve as the
referee, Dr. Dew’s office was more than 80 miles from appellant’s home and OWCP had failed
to seek a report from the district medical Director.
In a decision dated September 16, 2009, OWCP terminated appellant’s compensation
benefits effective September 27, 2009 based upon Dr. Dew’s referee opinion that the condition
of aggravation of sleep apnea had resolved. By decision dated December 31, 2009, an OWCP
hearing representative affirmed the September 16, 2009 termination decision. In an order dated
April 13, 2011, the Board set aside a December 31, 2009 decision terminating appellant’s
compensation benefits and remanded the case for further development.
On remand, OWCP referred the case to a medical adviser who opined that Dr. Dew was
qualified to serve as the referee physician. In a June 14, 2011 decision, it issued a merit decision
maintaining the termination of all benefits effective September 27, 2009, based on Dr. Dew’s
referee opinion. By decision dated December 30, 2011, an OWCP hearing representative
affirmed the June 14, 2011 decision.
On appeal, counsel reiterated that Dr. Dew was not qualified to serve as the referee
physician, as he is not a specialist in the area of sleep apnea, and that his reports are insufficient
to resolve the conflict in medical opinion. He also argues that OWCP failed to follow proper
procedures in selecting the referee and in providing notice to appellant.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation.7 After it has been determined that an employee has disability causally related
to his or her employment, OWCP may not terminate compensation without establishing that the

7

A.W., 59 ECAB 593 (2008).

4

disability had ceased or that it was no longer related to the employment.8 Its burden of proof
includes the necessity of furnishing rationalized medical opinion evidence based on a proper
factual and medical background.9
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.10 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition,
which requires further medical treatment.11
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.12
ANALYSIS
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation and medical benefits effective September 27, 2009.
Appellant’s claim was accepted for temporary aggravation of obstructive sleep apnea.
OWCP determined that a conflict in medical opinion existed between appellant’s treating
physician, Dr. Shafer, and Dr. Liesegang, the second opinion physician, as to whether appellant
continued to experience residuals due to the accepted injury. In order to resolve the conflict, it
referred appellant to Dr. Dew for an impartial medical examination. The Board finds that
Dr. Dew’s opinion is insufficiently rationalized to resolve the conflict in medical opinion.
Dr. Dew’s October 30, 2008 report is deficient on several counts. Although he provided
a diagnosis of sleep apnea and excessive daytime somnolence, which placed appellant at risk for
sleep attacks with extended driving periods and opined that the condition was chronic and
unlikely to remit, he did not provide an opinion on the relevant issue, namely whether appellant’s
accepted condition had resolved.
Dr. Dew’s supplemental report of January 20, 2008 provided little clarification. He
opined that there was a relationship between appellant’s primary diagnosis of obstructive sleep
apnea and his excessive daytime somnolence which resulted in the 2006 accident, as the
symptoms of excessive daytime somnolence are particularly exacerbated by lengthy,
monotonous tasks. Dr. Dew’s opinion, however, as to whether appellant had fully recovered
from the effects of the work injury, was vague and speculative. He noted confusion regarding
the definition of the “accepted condition.” While Dr. Dew stated that appellant continued to
8

J.M., 58 ECAB 478 (2007).

9

See Del K. Rykert, 40 ECAB 284 (1988).

10

T.P., 58 ECAB 524 (2007).

11

I.J., 59 ECAB 408 (2008); Kathryn E. Demarsh, 56 ECAB 677 (2005).

12

Gloria J. Godfrey, 52 ECAB 486 (2001).

5

have obstructive sleep apnea and excessive daytime somnolence, he did not provide an
unequivocal opinion as to whether the accepted condition of temporary aggravation of sleep
apnea had resolved. Therefore, his opinion is of diminished probative value.13 The March 18,
2009 response to OWCP’s request for clarification is similarly deficient, as it contains no
opinion as to when the accepted condition could be expected to resolve.
Dr. Dew’s final attempt to clarify his opinion is insufficient to resolve the conflict in
medical opinion. On June 26, 2009 he reiterated that the accepted work exposure had caused a
temporary aggravation of appellant’s sleep apnea condition, but that he could see no explanation
for permanent worsening of his underlying sleep disorder with this behavior. The Board finds
that Dr. Dew’s opinion is equivocal. His opinion regarding the duration of the aggravation,
namely that he would not expect it to be any longer than a week after cessation of the driving, is
equally vague and is unsupported by adequate medical rationale.14 Therefore, it is of limited
probative value and is insufficient to constitute the special weight of the medical evidence.
Counsel contends that Dr. Dew is not qualified to render a referee opinion in this case
because he is not an expert in the field of sleep apnea. The record contains reports from a district
medical adviser and the medical adviser, who opined that Dr. Dew is knowledgeable in the
relevant area. Notwithstanding Dr. Dew’s knowledge in the field of sleep apnea, he did not
provide a rationalized opinion sufficient to establish that appellant’s accepted condition had
resolved by September 27, 2009.
The Board finds that there remains an unresolved conflict in medical opinion in this case.
Therefore, OWCP has not met its burden of proof to terminate appellant’s compensation and
medical benefits for the accepted employment injury.15
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation and medical benefits.

13

See supra note13 and accompanying text.

14

See D.B., Docket No. 11-1288 (issued April 13, 2012); Elaine Sneed, 56 ECAB 373 (2005).

15

In view of the Board’s disposition of the merits of this issue, the Board will not address the remainder of the
arguments raised by appellant’s attorney regarding Dr. Dew’s opinion.

6

ORDER
IT IS HEREBY ORDERED THAT the December 30, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: December 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

